     Case 2:18-cv-08420-MRW Document 10 Filed 10/09/18 Page 1 of 3 Page ID #:150



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     STEVEN R. WELK
 4   Assistant United States Attorney
     Chief, Asset Forfeiture Section
 5   JOHN J. KUCERA (Cal. Bar 274184)
     Assistant United States Attorney
 6   Asset Forfeiture Section
     1400 United States Courthouse
 7   312 North Spring Street
     Los Angeles, California 90012
 8   Telephone:      (213) 894-3391
     Facsimile:      (213) 894-0142
 9   E-mail:    John.Kucera@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11
                            UNITED STATES DISTRICT COURT
12
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
                                   WESTERN DIVISON
14
     UNITED STATES OF AMERICA,              No. CV 18-8420-MRW
15
               Plaintiff,
16                                          NOTICE OF ERRATA TO THE
                     v.                     REAL PROPERTY LOCATED IN MARICOPA
17                                          COUNTY, ARIZONA (PV 1)

18    $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
19   ARIZONA ACCOUNT ‘1889;
     $1,001,731.18 IN BANK FUNDS
20   SEIZED FROM REPUBLIC BANK OF
     ARIZONA ACCOUNT ‘2592;
21   $206,156.00 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
22   ARIZONA ACCOUNT ‘1938;
     $501,248.14 IN BANK FUNDS
23   SEIZED FROM REPUBLIC BANK OF
     ARIZONA ACCOUNT ‘8103;
24   $251,436.00 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
25   ARIZONA ACCOUNT ‘8162; ANY
     AND ALL FUNDS SEIZED FROM
26   REPUBLIC BANK OF ARIZONA
     ACCOUNT ‘8189; $621,832.06 IN
27   U.S. CURRENCY SEIZED FROM
     PERKINS COIE TRUST COMPANY
28   ACCOUNT ‘0012; $9,882,828.72
     IN INVESTMENT FUNDS SEIZED
     Case 2:18-cv-08420-MRW Document 10 Filed 10/09/18 Page 2 of 3 Page ID #:151



 1 FROM PERKINS COIE TRUST
   COMPANY; $34,149,280 IN
 2 INVESTMENT FUNDS SEIZED FROM
   ACACIA CONSERVATION FUND LP;
 3 $278.73 IN BANK FUNDS SEIZED
   FROM BANK OF AMERICA ACCOUNT
 4 ‘8225; AND $1,038.42 IN BANK
   FUNDS SEIZED FROM BANK OF
 5 AMERICA ACCOUNT ‘7054,

 6

 7

 8        PLEASE TAKE NOTICE of the following errata in the first amended

 9   civil forfeiture complaint filed October 5, 2018 (Dkt. No. 9):

10         1.   Under the Heading ASSETS HELD BY OR FOR THE BENEFIT OF

11   MICHAEL LACEY, paragraph “4.r.” was misplaced.         That paragraph

12   should have been included in the section headed, “ASSETS HELD BY OR
     FOR THE BENEFIT OF JAMES LARKIN,” which section presently begins at
13
     paragraph “4.t.”;
14
           2.   Under the section headed, “MICHAEL LACEY ASSETS,” which
15
     section presently begins at paragraph 53, sub-paragraph “M” was
16
     misplaced.   That sub-paragraph should have been included in the
17
     section headed, “JAMES LARKIN ASSETS,” which section presently
18
     begins at paragraph 77; and
19
           3.   The section headed, “JAMES LARKIN ASSETS,” present
20
     paragraph 77 contains inaccurate information.         Paragraph 74
21   presently reads,
22
           Approximately $11,480,000 million in illicit funds from
23         Backpage’s U.S. Bank account ‘1165 passed-through various
           Backpage or Backpage Operators accounts, eventually (between
24         March 15 and September 18, 2014) ending up in BMO Harris
           account ‘5263, owned or controlled by Lacey. Thereafter, on
25         March 30, 2015, BMO Harris Bank account ‘5263 transferred
26         $774,379.46 towards the purchase of the Paradise Valley
           Property 1.
27

28

                                            2
     Case 2:18-cv-08420-MRW Document 10 Filed 10/09/18 Page 3 of 3 Page ID #:152



 1   Instead, paragraph 74 should read,

 2        Approximately $41.5 million in illicit funds from
          Backpage’s U.S. Bank account ‘1165 passed through various
 3
          Backpage or Backpage Operators accounts. Following these
 4        various transfers, eventually, on October 2, 2013, a total
          of approximately $26,130.64 was transferred into BMO
 5        Harris account ‘3110, owned or controlled by Larkin.
          Thereafter, on December 11, 2014, BMO Harris Bank account
 6        ‘3100 paid $46,957.28 to maintain the Paradise Valley
          property 1.
 7
       Dated: October 9, 2018            Respectfully submitted,
 8

 9                                       NICOLA T. HANNA
                                         United States Attorney
10                                       LAWRENCE S. MIDDLETON
                                         Assistant United States Attorney
11                                       Chief, Criminal Division
                                         STEVEN R. WELK
12                                       Assistant United States
                                         Chief, Asset Forfeiture Section
13

14                                             /s/John J. Kucera
                                         JOHN J. KUCERA
15                                       Assistant United States Attorney

16                                       Attorneys for Plaintiff
                                         UNITED STATES OF AMERICA
17

18

19

20

21

22

23

24

25

26

27

28

                                            3
